Per Curiam. The procedural background in this matter is set forth in our per curiam opinion delivered on November 13, 1997. Muldrew v. State, 330 Ark. 609, 954 S.W.2d 272 (1997). Attorney David Mark Gunter, counsel for appellant Wilbert Muldrew, was ordered to appear before this court on December 4, 1997, to show cause why he should not be held in contempt for his failure to file Muldrew’s brief in a timely manner. Mr. Gunter appeared on that date, entered a plea of guilty to the contempt citation, and accepted full reponsibility for failing to file Muldrew’s brief.  Based on the foregoing, we hold that Mr. Gunter is in contempt for failing to file Muldrew’s brief in a timely manner. We fine him $250.00 and will allow him to file a belated brief in this matter. A copy of this opinion will be forwarded to the Committee on Professional Conduct.